

116 S1986 IS: Fair Housing Improvement Act of 2019
U.S. Senate
2019-06-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 1986IN THE SENATE OF THE UNITED STATESJune 26, 2019Mr. Kaine introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo amend the Fair Housing Act to prohibit discrimination based on source of income, veteran
			 status, or military status.
	
 1.Short titleThis Act may be cited as the Fair Housing Improvement Act of 2019.
		2.Prohibiting housing discrimination based on source of income, veteran status, or military status
 (a)In generalThe Fair Housing Act (42 U.S.C. 3601 et seq.) is amended— (1)in section 802 (42 U.S.C. 3602), by adding at the end the following:
					
 (p)Military status means a member of the uniformed services, as defined in section 101 of title 10, United States Code.
 (q)Source of income includes— (1)a housing voucher under section 8 of the United States Housing Act of 1937 (42 U.S.C. 1437f) and any form of Federal, State, or local housing assistance provided to a person or family or provided to a housing owner on behalf of a person or family, including rental vouchers, rental assistance, and rental subsidies from nongovernmental organizations;
 (2)income received as a monthly benefit under title II of the Social Security Act (42 U.S.C. 401 et seq.), as a supplemental security income benefit under title XVI of the Social Security Act (42 U.S.C. 1381 et seq.), or as a benefit under the Railroad Retirement Act of 1974 (45 U.S.C. 231 et seq.);
 (3)income received by court order, including spousal support and child support; (4)any payment from a trust, guardian, conservator, or other relative; and
 (5)any other lawful source of income or funds, including savings accounts and investments. (r)Veteran status means a veteran, as defined in section 101 of title 38, United States Code.
						;
 (2)in section 804 (42 U.S.C. 3604)— (A)by inserting source of income, veteran status, military status, after familial status, each place that term appears; and
 (B)in subsection (c)— (i)by inserting (1) before To make; and
 (ii)by adding at the end the following:  (2)Nothing in this title shall be construed to—
 (A)prohibit a lender from implementing a loan program for veterans or based upon veteran status or military status; or
 (B)prohibit an entity from providing housing assistance under section 8(o)(19) of the United States Housing Act of 1937 (42 U.S.C. 1437f(o)(19)), the Homeless Providers Grant and Per Diem program of the Department of Veterans Affairs, or any other Federal housing assistance program for veterans or based upon veteran status or military status.;
 (3)in section 805 (42 U.S.C. 3605)— (A)in subsection (a), by inserting source of income, veteran status, military status, after familial status,; and
 (B)in subsection (c), by inserting source of income, veteran status, military status, after handicap,; (4)in section 806 (42 U.S.C. 3606), by inserting source of income, veteran status, military status, after familial status,;
 (5)in section 808(e)(6) (42 U.S.C. 3608(e)(6)), by inserting source of income, veteran status, military status, after handicap,; and (6)in section 810(f) (42 U.S.C. 3610(f)), by striking paragraph (4) and inserting the following:
					
 (4)During the period beginning on the date of enactment of the Fair Housing Improvement Act of 2019 and ending on the date that is 40 months after such date of enactment, each agency certified for purposes of this title on the day before such date of enactment shall, for purposes of this subsection, be considered certified under this subsection with respect to those matters for which the agency was certified on that date. If the Secretary determines in an individual case that an agency has not been able to meet the certification requirements within this 40-month period due to exceptional circumstances, such as the infrequency of legislative sessions in that jurisdiction, the Secretary may extend such period by not more than 6 months..
 (b)Prevention of intimidation in fair housing casesSection 901 of the Civil Rights Act of 1968 (42 U.S.C. 3631) is amended by inserting source of income (as defined in section 802), veteran status (as defined in section 802), military status (as defined in section 802), before or national origin each place that term appears.